Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art failed to disclose a fusible toy bead creating apparatus having a table with first and second opposing surfaces with a plurality of penetration holes penetrating from the first surface to the second surface to allow fusible toy beads to be placed on the first surface and a receiver having a receiving surface with a plurality of protrusions formed thereon arranged to face the first surface of the table and configured to receive the fusible toy beads and support the beads on the plurality of protrusions by reversing the receiver together with the table to move the beads for drying.
While the prior art separately disclosed tables with opposed surfaces penetrated by a plurality of penetration holes to allow objects to be placed on one of the surfaces (3274727, 2759295, 9956495), inverting tables and receivers for moving objects from one surface to another (2111163, 3276350, 3794327) and drying receiver surfaces with a plurality of protrusions for supporting objects thereon (2012/0042533, D761513), these prior art references fail to provide any teaching to combine all these features into a single apparatus and would require considerable rework and would further render the references unsuitable for their intended purposes as such making the combination unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711